976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATURAL GAS PIPELINE COMPANY OF AMERICA, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Dorchester Hugoton, Ltd., Intervenor.
No. 91-1540.
United States Court of Appeals, District of Columbia Circuit.
Aug. 18, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion to dismiss, the response thereto and the reply, it is


2
ORDERED that the motion to dismiss be granted.   Because the "practical effect" of any eventual state court judgment against petitioner cannot be determined at this time, the impact of the challenged order on petitioner is entirely speculative.   See Southern Union Co. v. FERC, 857 F.2d 812 (D.C.Cir.1988), cert. denied, 493 U.S. 1072 (1990).   Therefore, the Commission's decision not to issue a declaratory order "lacks the concrete quality and immediacy necessary to invoke judicial review" at this time.   Tennessee Gas Pipeline Co. v. FERC, 736 F.2d 747, 748 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.